DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Muncy on March 23, 2021.  The application has been amended as follows: 
In claim 1 line 13, “member is received” was changed to --member are   received--.
In claim 1 line 18 “received.” was changed to --received,
wherein the heating coiled pipe comprises one spiral turn extending along a circumferential direction of the driving motor, a number of the fittings is two, and a bottom of a section of the spiral turn below one of the fittings is lower than a bottom of another section of the spiral turn below the other one of the fittings.--.
In claim 3 line 3, “does not” was changed to --do not--.
Claims 7 and 8 were canceled.
In claim 10 line 1, “disposed among” was changed to --disposed radially inside--.
In claim 11 line 7, “with a bottom” was changed to --and a bottom--.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: in Figure 3, reference numeral 220 is to be changed to 200.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1, 3-6 and 9-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Referring to claims 1, 3-6, 9 and 10, the prior art does not teach a heating pump comprising all the limitations of claim 1, but more specifically wherein the heating coiled pipe comprises one spiral turn extending along a circumferential direction of the driving motor, a number of the fittings is two, and a bottom of a section of the spiral turn below one of the fittings is lower than a bottom of another section of the spiral turn below the other one of the fittings.
Referring to claim 11, the prior art does not teach a heating pump comprising all the limitations of claim 11, but more specifically wherein the heating coiled pipe comprises one spiral turn extending along a circumferential direction of the driving motor with a bottom of a section of the spiral turn below one of the fittings is lower than a bottom of another section of the spiral turn below the other one of the fittings.
Referring to claim 12, the prior art does not teach a heating pump comprising all the limitations of claim 12, but more specifically wherein the pump housing comprises a top plate, the fittings of the heating member extend through the top plate to an outside of the top plate, the fittings are connected with a conducting line, a thermostat regulator 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746